Citation Nr: 0121816	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-21 969	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
cervical spine disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from November 1986 
to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO determined that 
new and material evidence sufficient to reopen a previously 
denied claim for service connection for a cervical spine 
disability had not been received.  


REMAND

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) and, after a statement of the case (SOC) 
has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).  
A NOD must be filed within one year from the date of mailing 
of the notice of the determination.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); see also 38 C.F.R. § 20.201 (2000).  A 
substantive appeal must be filed within 60 days from the date 
the SOC is mailed, or within the remainder of the one-year 
period from the date of mailing of the notice of 
determination, whichever occurs later.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991) and 38 C.F.R. §§ 20.302(b), 20.303 
(2000); see also 38 C.F.R. § 20.202 (2000).  The Board does 
not have jurisdiction over an issue for which an appeal has 
not been timely perfected.  See 38 U.S.C.A. § 7105 (West 
1991); Roy v Brown, 5 Vet.App. 554 (1993); 38 C.F.R. 
§§ 3.104, 3.105 (2000) (in the absence of a properly 
perfected appeal, the Board is without jurisdiction to 
determine the merits of a case); see also YT v. Brown, 9 
Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 546 
(1992).  Cf.  Rowell v. Principi, 4 Vet.App. 9 (1993).

A substantive appeal consists of a properly completed 
VA Form 9, Appeal to Board of Veterans' Appeals (Form 9), or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all . . . issues or must specifically identify the issues 
appealed."  In addition, a substantive appeal must "set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  
38 C.F.R. § 20.202 (2000); see also 38 U.S.C.A. § 7105(d)(3) 
(West 1991).  

By the April 1998 rating action in the present case, the RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for a 
cervical spine disability had not been received.  On May 5, 
1998, the RO notified the veteran of this decision.  On 
April 27, 1999, the RO received from the veteran a NOD with 
the denial.  

On July 9, 1999, the RO furnished the veteran with a SOC 
which addressed the issue of whether new and material 
evidence sufficient to reopen a claim for service connection 
for a cervical spine disability had been received.  In the 
cover letter attached to the SOC, the RO notified the veteran 
that, to complete her appeal, she had to file a formal 
appeal.  The RO noted that she could do so by completing and 
filing the enclosed VA Form 9, Appeal to Board of Veterans' 
Appeals (Form 9).  Also, the RO explained to the veteran that 
she should read the instructions with the Form 9 very 
carefully as the document would inform her of the time limit 
that she had to file her appeal.  Thereafter, on October 8, 
1999, the RO received a Form 9 from the veteran.  

Since the Board has raised the jurisdiction issue sua sponte, 
however, the veteran has had no opportunity to respond, or to 
submit argument or evidence on the question.  A determination 
of the timeliness of a substantive appeal is itself an 
appealable issue, as to which a claimant is entitled to file 
an NOD and as to which she must then receive a statement of 
the case.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 19.34; 
cf. 38 C.F.R. § 20.203 (notice required when Board raises 
issue regarding adequacy of allegations of error of fact or 
law in substantive appeal). Accordingly, the Board may not 
decide the issue at this time, if doing so prior to hearing 
from the veteran would prejudicially deprive her of 
administrative "fair process."  See Marsh v. West, 11 Vet. 
App. 468, 471-72 (1998); Bernard v. Brown, 4 Vet. App. 384 
(1993).  The issue of whether a timely substantive appeal has 
been received is inextricably intertwined with the issue on 
appeal.  Since the Board
cannot assure itself that the veteran would be unable to 
provide a basis for finding her appeal timely, it must REMAND 
the claim to the RO for the following action:

The RO should consider the question of 
the timeliness of the veteran's 
substantive appeal from the April 1998 RO 
decision holding that new and material 
evidence has not been submitted to reopen 
the claim of entitlement to service 
connection for a cervical spine 
disability.  If appropriate, the veteran 
and her representative should be provided 
with a supplemental statement of the case 
which sets forth the applicable law and 
regulations and afforded a reasonable 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
she is informed, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to comply with 
governing adjudicative procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 

for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


